Affirmed and Memorandum Opinion filed October 8, 2019.




                                      In The

                   Fourteenth Court of Appeals

                             NO. 14-18-00456-CR

                   DAVID KYLE MUELLER, Appellant

                                       V.
                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 239th District Court
                         Brazoria County, Texas
                     Trial Court Cause No. 80524-CR

                        MEMORANDUM OPINION

      Appellant appeals his conviction for two counts of continuous sexual abuse
of a young child. See Tex. Penal Code § 21.02(b). Appellant’s appointed counsel
filed a brief in which he concludes the appeal is wholly frivolous and without
merit. The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d
807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2